Appellant relies on old Art. 811, C. C. P. (Art. 728, 1925 Cow. C. P.) as authority for contending that she was entitled to have the state turn over to her for use in evidence, an alleged confession in writing made by her, which was in possession of the state's attorney. The point she makes is that the state had drawn out of its witness Kennedy, on direct examination, the fact that appellant had made to him a statement relative to where she had hidden the shoes worn by her at the time of the homicide, which statement had been verified by the finding of the shoes at the place referred to — and that on cross-examination appellant had elicited from said witness the fact that said statement had been reduced *Page 429 
to writing and signed by her, and that when this was ascertained she made demand for said writing, upon the state's attorney in order that same might be used in evidence for the purpose expressed in the latter part of said statute above referred to.
Before we would hold the action of the trial court erroneous, we would have to be shown from the record that the written statement referred to was necessary to an understanding of or to explain the oral statement sworn to by Mr. Kennedy. No such showing is made. As stated in our original opinion, appellant as a witness in her case corroborated Kennedy in his testimony to the effect that she made the statement. She swore that she did tell him where her shoes were hidden. She made no statement on the witness stand, nor does any appear in her bill of exceptions, which would lead us to conclude that anything in the written confession would have clarified or explained the testimony given by Mr. Kennedy. We are not in accord with appellant in this matter.
We find nothing in the record which in words or by its surroundings indicates that appellant shot deceased in passion of any kind caused by his throwing a stick at her and striking her on the head. She made no such claim, nor is same supported by other testimony. We think the charge of the court entirely sufficient which informed the jury that if the mind of appellant was aroused to such degree of anger, rage, etc., by an attack which had been made or was about to be made on her with a stick, knife, etc., and that in this condition she did the killing, her guilt, if any, would be no more than manslaughter.
We are not reviewing at length the testimony which contains other circumstances showing guilt beside those mentioned in our former opinion. We see no reason for changing our views as to the sufficience of the testimony from those heretofore expressed.
Being unable to agree with appellant's contention, the motion for rehearing will be overruled.
Overruled.